Case 3:21-cv-00158-WQH-NLS Document 1 Filed 01/28/21 PageID.1 Page 1 of 7



 1   SULAIMAN LAW GROUP, LTD
     Alexander J. Taylor (Cal. Bar No. 332334)
 2   2500 S. Highland Avenue
 3   Suite 200
     Lombard, Illinois 60148
 4   +1 630-575-8181
     ataylor@sulaimanlaw.com
 5
     Attorney for the Plaintiff
 6

 7                                 UNITED STATES DISTRICT COURT
 8                                SOUTHERN DISTRICT OF CALIFORNIA
 9

10    CHRISTINE HILL,                              Case No. '21CV0158 WQHNLS
11                       Plaintiff,                COMPLAINT FOR DAMAGES
12            v.                                   1. VIOLATIONS OF THE FAIR DEBT
                                                   COLLECTION PRACTICES ACT, 15 U.S.C.
13                                                 § 1692 ET SEQ.
      MIDLAND CREDIT MANAGEMENT,
14    INC.,                                        DEMAND FOR JURY TRIAL
15                       Defendant.
16

17
            NOW COMES Plaintiff, Christine Hill, by and through her undersigned counsel,
18
     complaining of Defendant, MIDLAND CREDIT MANAGEMENT, INC., as follows:
19
                                       NATURE OF THE ACTION
20

21          1.      Plaintiff brings this action seeking for Defendant’s violations of the Fair Debt

22   Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.
23
            2.      Congress expressly found that “there is abundant evidence of the use of abusive,
24
     deceptive, and unfair debt collection practices by many debt collectors.” 15 U.S.C. §1692(a).
25

26                                    JURISDICTION AND VENUE
27
            3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
28
                                                      1
Case 3:21-cv-00158-WQH-NLS Document 1 Filed 01/28/21 PageID.2 Page 2 of 7



 1          4.       Venue in this district is proper under 28 U.S.C. § 1391 as Defendant’s principal
 2   place of business is located in the Southern District of California and conducts business in the
 3
     Southern District of California.
 4

 5                                                PARTIES

 6          5.       Christine Hill (“Plaintiff”) is a natural person over 18-years-of-age.

 7
            6.       Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
 8

 9          7.       MIDLAND CREDIT MANAGEMENT, INC. (“Defendant”) is a corporation

10   organized under the laws of Kansas.

11
            8.       Defendant maintains its principal place of business at 350 Camino De La Reina,
12
     Suite 300, San Diego, California 92180.
13

14          9.       Defendant is one of the nation’s most prominent debt buyers.
15
            10.      Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6) because (1) it
16
     uses instrumentalities of interstate commerce and the mail in the course of collecting consumer
17

18   debt; (2) the principal purpose of Defendant’s business is the collection of debt; and (3) it regularly

19   collects consumer debt owed to others.

20
                                        FACTUAL ALLEGATIONS
21
            11.      Prior to the events giving rise to this cause of action, Plaintiff applied for and
22
     obtained a personal credit card from Synchrony Bank. (“Synchrony”).
23

24          12.      Plaintiff made various charges for personal purposes on the Synchrony credit card,
25   amassing a balance (“subject debt”).
26
            13.      Due to financial hardship, Plaintiff fell behind on her monthly payments on the
27

28   subject debt.
                                                        2
Case 3:21-cv-00158-WQH-NLS Document 1 Filed 01/28/21 PageID.3 Page 3 of 7



 1          14.       Eventually, the subject debt into default status with an outstanding balance of
 2   approximately $390.89
 3
            15.       The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
 4

 5          16.       Shortly thereafter, Defendant purchased the subject debt from Synchrony and began
 6
     collection activities on the subject debt.
 7

 8          17.       On September 9, 2020, Defendant sent Plaintiff a written correspondence attempting

 9   to collect the subject debt (“Midland’s Letter”).

10
            18.       Defendant’s Letter presented various offers to Plaintiff to resolve the subject debt.
11

12          19.       Moreover, Midland’s Letter expressly stated: “STOP our calls by selecting one of

13   these 3 options” (“the language”).
14
            20.       The language implicitly implies that the only way to compel Defendant to cease its
15
     collection calls is to select one of the three payment options enumerated in Defendant’s Letter.
16

17          21.       The language is patently misleading because the FDCPA requires debt collectors to
18
     cease communications with a consumer regarding a debt if the consumer requests the same in
19
     writing.
20

21          22.       Specifically, subject to inapplicable exceptions, §1692(c)(c) of the FDCPA

22   provides:
23
                If a consumer notifies a debt collector in writing that the consumer refuses to pay
24              a debt or that the consumer wishes the debt collector to cease further
25              communication with the consumer, the debt collector shall not communicate
                further with the consumer with respect to such debt…. 15 U.S.C. §1692(c)(c).
26

27

28
                                                         3
Case 3:21-cv-00158-WQH-NLS Document 1 Filed 01/28/21 PageID.4 Page 4 of 7



 1           23.     The language in Defendant’s Letter was designed to mislead Plaintiff and other
 2   similarly situated consumers into believing that they must make payment on the debt to compel the
 3
     cessation of the collection calls.
 4

 5           24.     However, as set forth above, the FDCPA expressly provides consumers with

 6   mechanisms to compel the cessation of communications from a debt collector.

 7
             25.     The language in Midland’s Letter was deliberately designed to mislead Plaintiff and
 8
     pressure Plaintiff into making a prompt payment on the subject debt in order to compel Defendant
 9

10   to cease its collection calls.

11
             26.     The language in Defendant’s Letter was deliberately designed to mislead Plaintiff
12
     as to her rights and protections under the FDCPA and to obfuscate the same.
13

14                                               DAMAGES

15           27.     After reading the language in Defendant’s Letter, Plaintiff was misled into believing
16   that she had to make payment pursuant to one of the three offers enumerated in Defendant’s Letter
17
     to compel Defendant to discontinue its collection calls or prevent Defendant from initiating future
18
     collection calls.
19

20           28.     Accordingly, Defendant’s misleading representations were material because it

21   impacted Plaintiff’s decision to pay the subject debt.
22
             29.     Specifically, Plaintiff has very limited means to pay the subject debt and was misled
23

24   into believing she had to make payment to escape Defendant’s harassment.

25           30.     The conundrum created by the language in Defendant’s Letter caused Plaintiff
26
     significant emotional distress and anxiety due to her limited financial means.
27

28
                                                        4
Case 3:21-cv-00158-WQH-NLS Document 1 Filed 01/28/21 PageID.5 Page 5 of 7



 1            31.   It was only after Plaintiff conferred with her counsel did she discover that she does
 2   not have to select one of the three payment options enumerated in Defendant’s Letter to compel
 3
     Defendant to cease its collection calls.
 4

 5                                        CLAIMS FOR RELIEF

 6                                             COUNT I:
 7                     Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

 8            32.   Paragraphs 11 to 32 of this Complaint are expressly adopted and incorporated herein
 9   as though fully set forth herein.
10
              33.   Pursuant to §1692e of the FDCPA, a debt collector is prohibited from making “any
11

12   false, deceptive, or misleading representation” in connection with the collection of a debt. 15 U.S.C.

13   § 1692e.

14
              34.   Section 1692e(10) of the FDCPA prohibits a debt collector from using any false
15
     representation or deceptive means to collect or attempt to collect any debt. 15 U.S.C. § 1692e(10).
16

17            35.   Defendant violated 15 U.S.C. §§1692e and e(10) by making deceptive and
18   misleading representations to Plaintiff in an attempt to collect the subject debt.
19
              36.    Specifically, it is was inherently deceptive for Defendant to mislead Plaintiff into
20

21   believing that Plaintiff has to select one of the three payment options to compel Defendant to

22   discontinue its collection calls or otherwise prevent Defendant from initiating future collection

23   calls.
24
              37.   As set forth above, the FDCPA provides consumers with mechanisms to compel a
25

26   debt collector to cease communication with a consumer that do not require the consumer to make

27   a payment on the debt.

28
                                                        5
Case 3:21-cv-00158-WQH-NLS Document 1 Filed 01/28/21 PageID.6 Page 6 of 7



 1          38.     Accordingly, the language in Defendant’s Letter misled Plaintiff as to her rights
 2   under the FDCPA.
 3
            39.     The deceptive language in Defendant’s Letter misled Plaintiff in a manner that
 4

 5   deprived her of her right to enjoy the protections of the FDCPA.

 6
            40.     As set forth above, Plaintiff was harmed by Defendant’s deceptive collection
 7
     practices.
 8

 9          WHEREFORE, Plaintiff, respectfully requests that this Honorable Court enter judgment

10   in her favor as follows:
11
             a.     Declaring that the practices complained of herein are unlawful and violate Sections
12                  1692e and e(10) of the FDCPA;
13
             b.     Awarding Plaintiff statutory and actual damages, in an amount to be determined at
14                  trial, for the underlying FDCPA violations;
15
             c.     Awarding Plaintiff her reasonable attorney’s fees and costs;
16
             d.     Awarding any other relief as the Honorable Court deems just and proper.
17

18
                                      DEMAND FOR JURY TRIAL
19

20          Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

21

22

23

24

25

26

27

28
                                                       6
Case 3:21-cv-00158-WQH-NLS Document 1 Filed 01/28/21 PageID.7 Page 7 of 7



 1     Dated: January 28, 2021        Respectfully submitted,
 2                                    By: /s/ Alexander J. Taylor
                                      Alexander J. Taylor (Cal. Bar No. 332334)
 3
                                      SULAIMAN LAW GROUP, LTD
 4                                    2500 S. Highland Avenue, Suite 200
                                      Lombard, Illinois
 5                                    +1 630-575-8181
                                      ataylor@sulaimanlaw.com
 6                                    Counsel for Plaintiff
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          7
